DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Information Disclosure Statement (IDS) filed 10/01/2020 includes US 20220127214 A1 (2020-04-23 by Choi et al.). It appears that the document information has not been correctly input; accordingly, the reference has been lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-9 and 11, Applicant recites “the third compound”.
There is insufficient antecedent basis for this limitation in the claim.
Neither the claims 8-9 and 11 nor the independent claim 7 upon which the claims 8-9 and 11 are dependent, claim the third compound. It is unclear what is the limitation of the third compound.
For the purpose of prosecution, the Examiner interprets the third compound as any one of the first, second, fourth, and fifth compounds.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claims 8-9 and 11, Applicant recites “the third compound”.
However, neither the claims 8-9 and 11 nor the independent claim 7 upon which the claims 8-9 and 11 are dependent claim the third compound. The dependent claims 8-9 and 11 fail to contain a reference to a claim previous set fourth and specify a further limitation of the subject matter claimed in the independent claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0352816 A1, hereafter Jeon) in view of Choi et al. (US 2020/0251663 A1, hereafter Choi).
Regarding claims 1-6 and 19, Jeon discloses an organic light emitting diode comprising a first electrode, a light emitting material layer (“emission layer”) including a host and a thermally activated delayed fluorescent (TADF)  dopant (Formula 1), and a second electrode (Abstract, [008]-[038]).
Jeon teaches that the dopant compound represented by Formula 1 of Jeon includes at least one cyano group ([124]). Jeon further teaches that the introduction of the cyano group improves thermal stability and color purity of the condensed cyclic compound such that the organic light emitting device comprising the compound has stable spectrum of light emission ([124]).
Jeon exemplifies the materials and structures of the organic light emitting diode of Jeon (Example 1 in [333]-[337]) comprising a substrate (glass), the first electrode (ITO), an emission layer, and the second electrode (Al).

    PNG
    media_image1.png
    354
    707
    media_image1.png
    Greyscale

Jeon exemplifies a TADF dopant Compound 4 ([125]).
The TADF dopant Compound 4 of Jeon has identical structure as Applicant’s Formula 1, wherein R1 and R2 are each hydrogen; R3 is an unsubstituted or substituted C8-C30 fused heteroaromatic group (indolocarbazole). The Compound 4 of Jeon has identical structure as Applicant’s Compound 1-2 of the instant claims 4 and 10.
Jeon exemplifies a host Compound H7 ([211]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Jeon by incorporating Compound H7 as the host, Compound 4 as the TADF dopant, and glass as the substrate, as taught by Jeon.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Each selection of glass as the substrate, Compound H7 as the host, and Compound 4 as the dopant would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Organic light emitting diode of Jeon comprising a substrate, a first electrode, a light emitting material layer (Compound H7 as a host and Compound 4 as a TADF dopant), and a second electrode.
The Organic light emitting diode of Jeon does not have a third compound in the light emitting material layer.
Choi discloses an organic light emitting diode comprising the light emitting material layer (“emission layer”) including a host (“first host”, Formula 1), a first dopant (“thermally activated delayed fluorescence material”), and a second dopant (Formula 2) ([007]-[014]).
Choi teaches that the first dopant which is a TADF dopant has short lifetime and low color purity ([160]). Choi further teaches that use of the second dopant of Formula 2 with the first TADF dopant can provide the device with longer lifetime and higher color purity ([161]-[163]).

    PNG
    media_image2.png
    198
    369
    media_image2.png
    Greyscale

Choi exemplifies Compound D2-1 as the second dopant ([159]).
The Compound D2-1 of Choi has identical structure as Applicant’s Chemical Formula 3, wherein R11 to R17 are hydrogen, an unsubstituted or substituted C1-C10 alkyl group (methyl), or an unsubstituted or substituted C6-C30 aromatic group (phenyl); X1 and X2 are each halogen atom (F). The Compound D2-1 of Choi has identical structure as Applicant’s Compound 2-1 of the instant claims 11 and 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Jeon by adding  Compound D2-1 of Choi as a second dopant in the light emitting material layer of the device of Jeon, as taught by Choi.
The motivation of doing so would have been to provide the device with longer lifetime and higher color purity based on the teaching of Choi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound D2-1 of Choi would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Organic light emitting diode of Jeon as modified by Choi comprising a substrate, a first electrode, a light emitting material layer comprising a first compound (Compound H7 of Jeon, host), a second compound (Compound 4 of Jeon, TADF dopant), a third compound (Compound D2-1 of Choi, dopant), and a second electrode, meeting all the limitations of claims 1, 4-5, and 19.
The Organic light emitting diode of Jeon as modified by Choi reads on the claimed limitations above but fails to teach: 1) Equation (1) of claim 2 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); 2) Equation (2) of claim 3 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV); and 3) energy relationship of claim 6 (S1 (1st compound) > S1 (2nd compound) and T1 (1st compound) > T1 (2nd compound)), wherein DF represents the second compound and FD represents the third compound.
It is reasonable to presume that the Organic light emitting diode of Jeon as modified by Choi satisfies: 1) Equation (1) of claim 2 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); 2) Equation (2) of claim 3 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV); and 3) energy relationship of claim 6 (S1 (1st compound) > S1 (2nd compound) and T1 (1st compound) > T1 (2nd compound)).
Support for said presumption is found in the use of like materials which result in the claimed property.
The HOMO, LUMO, excited singlet, and excited triplet energies are inherent properties of material; thus, once two compounds have the identical molecular structure, the properties of the two compounds are same.
Applicant discloses that each of the excited singlet energy level and the excited triplet energy level of the first compound is higher than each of the excited singlet energy level and the excited triplet level of the second compound ([080] and Fig. 5). The first Compound H7 of Jeon and the second Compound 4 of Jeon of the Organic light emitting diode of Jeon as modified by Choi are identical to the first compound (mCBP) and the second Compound 1-2 in Applicant’s specific embodiment (Example 2 in [216]).
Applicant discloses that LUMOFD – LUMODF = -0.5 eV and HOMODF – HOMOFD = -0.1 eV for the Applicant’s second Compound 1-2 (DF) and the third Compound 2-1 (FD) (Example 2 in [216]), wherein the Applicant’s second Compound 1-2 has identical structure as the Compound 4 of Jeon and the third Compound 2-1 has identical structure as Compound D2-1 of Choi.
Therefore, the Organic light emitting diode of Jeon as modified by Choi satisfies 1) Equation (1) of claim 2 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); 2) Equation (2) of claim 3 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV); and 3) energy relationship of claim 6 (S1 (1st compound) > S1 (2nd compound) and T1 (1st compound) > T1 (2nd compound)), meeting all the limitations of claims 2-3 and 6.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Jeon as modified by Choi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0352816 A1) in view of Choi et al. (US 2020/0251663 A1) as applied to claims 1-6 and 19 above, further in view of Kim et al. (US 2018/0090705 A1, hereafter Kim).
Regarding claims 7-14 and 20, Jeon discloses an organic light emitting diode comprising a first electrode, a light emitting material layer (“emission layer”) including a host and a thermally activated delayed fluorescent (TADF)  dopant (Formula 1), and a second electrode (Abstract, [008]-[038]).
Jeon teaches that the dopant compound represented by Formula 1 of Jeon includes at least one cyano group ([124]). Jeon further teaches that the introduction of the cyano group improves thermal stability and color purity of the condensed cyclic compound such that the organic light emitting device comprising the compound has stable spectrum of light emission ([124]).
Jeon exemplifies the materials and structures of the organic light emitting diode of Jeon (Example 1 in [333]-[337]) comprising a substrate (glass), the first electrode (ITO), an emission layer, and the second electrode (Al).

    PNG
    media_image1.png
    354
    707
    media_image1.png
    Greyscale

Jeon exemplifies a TADF dopant Compound 4 ([125]).
The TADF dopant Compound 4 of Jeon has identical structure as Applicant’s Formula 1, wherein R1 and R2 are each hydrogen; R3 is an unsubstituted or substituted C8-C30 fused heteroaromatic group (indolocarbazole). The Compound 4 of Jeon has identical structure as Applicant’s Compound 1-2 of the instant claims 4 and 10.
Jeon exemplifies a host Compound H7 ([211]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Jeon by incorporating Compound H7 as the host, Compound 4 as the TADF dopant, and glass as the substrate, as taught by Jeon.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Each selection of glass as the substrate, Compound H7 as the host, and Compound 4 as the dopant would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Organic light emitting diode of Jeon comprising a substrate, a first electrode, a light emitting material layer (Compound H7 as a host and Compound 4 as a TADF dopant), and a second electrode.
The Organic light emitting diode of Jeon does not have a second light emitting material layer comprising a fluorescent dopant compound represented by Applicant’s Formula 3.
Kim discloses an organic light emitting diode wherein the diode comprises first and second light emitting material layers, wherein the first light emitting material layer (EML 1 in Fig. 6; 332 in Fig. 5) comprises a first compound (D1; i.e. delayed fluorescent material having the difference between the singlet and triplet energies being less than 0.3 eV) and the second light emitting material layer (EML2 in Fig. 6; 334 in Fig. 5) comprises a second compound (D2; i.e. fluorescent dopant material) ([017], Figs. 5-6, [077]). 

    PNG
    media_image3.png
    385
    739
    media_image3.png
    Greyscale

Kim teaches that an organic light emitting diode comprising a delayed fluorescent material as the emitter has a disadvantage in color purity ([074]). Kim further teaches that the organic light emitting diode of Kim can improve quantum efficiency ([015]) and provide narrow full width at half maximum and high color purity ([078], [080]).
Kim teaches that the first and the second light emitting material layers can use the same host compound (Compound 1-7 in [111]).
Kim does not disclose a specific fluorescent dopant having structure of Applicant’s Chemical Formula 3.
Choi discloses an organic light emitting diode comprising a second dopant (Formula 2) ([007]-[014]).
Choi teaches that use of the second dopant of Formula 2 with the first TADF dopant can provide the device with longer lifetime and higher color purity ([161]-[163]).

    PNG
    media_image2.png
    198
    369
    media_image2.png
    Greyscale

Choi exemplifies Compound D2-1 as the second dopant ([159]).
The Compound D2-1 of Choi has identical structure as Applicant’s Chemical Formula 3, wherein R11 to R17 are hydrogen, an unsubstituted or substituted C1-C10 alkyl group (methyl), or an unsubstituted or substituted C6-C30 aromatic group (phenyl); X1 and X2 are each halogen atom (F). The Compound D2-1 of Choi has identical structure as Applicant’s Compound 2-1 of the instant claims 11 and 16.
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Jeon by adding a second light emitting material layer comprising a fluorescent dopant, Compound D2-1 of Choi and a host Compound H7 of Jeon, as taught by Jeon, Kim, and Choi.
The motivation of doing so would have been to improve quantum efficiency and provide narrow full width at half maximum and high color purity based on the teaching of Kim and Choi.
Furthermore, the modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound D2-1 of Choi would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Organic light emitting diode of Jeon as modified by Kim and Choi comprising a substrate, a first electrode, a first light emitting material layer comprising a first compound (Compound H7 of Jeon, host), a second compound (Compound 4 of Jeon, TADF dopant), a second light emitting material layer comprising a fourth compound (Compound H7 of Jeon, host) and a fifth compound (Compound D2-1 of Choi, dopant), and a second electrode, meeting all the limitations of claims 7, 10-11, and 20.
The Organic light emitting diode of Jeon as modified by Kim and Choi has the following energy relationship, meeting all the limitations of claims 12-14. 

    PNG
    media_image4.png
    476
    659
    media_image4.png
    Greyscale

The Organic light emitting diode of Jeon as modified by Kim and Choi reads on the claimed limitations above but fails to teach: 1) Equation (1) of claim 8 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); and 2) Equation (2) of claim 9 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV), wherein DF represents the second compound and FD represents the fifth compound.
It is reasonable to presume that the Organic light emitting diode of Jeon as modified by Choi satisfies: 1) Equation (1) of claim 8 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); and 2) Equation (2) of claim 9 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV).
Support for said presumption is found in the use of like materials which result in the claimed property.
The HOMO, LUMO, excited singlet, and excited triplet energies are inherent properties of material; thus, once two compounds have the identical structure, the properties of the two compounds are same.
Applicant discloses that LUMOFD – LUMODF = -0.5 eV and HOMODF – HOMOFD = -0.1 eV for the Applicant’s Compound 1-2 (DF) and Compound 2-1 (FD) (Example 2 in [216]), wherein the Applicant’s Compound 1-2 has identical structure as the Compound 4 of Jeon and the Compound 2-1 has identical structure as Compound D2-1 of Choi.
Therefore, the Organic light emitting diode of Jeon as modified by Kim and Choi satisfies 1) Equation (1) of claim 8 (–0.6 eV ≤ LUMOFD – LUMODF ≤ 0.1 eV); and 2) Equation (2) of claim 9 (–0.3 eV ≤ HOMODF – HOMOFD ≤ 0.3 eV), wherein DF represents the second compound and FD represents the fifth compound, meeting all the limitations of claims 8-9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Jeon as modified by Kim and Choi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 15-18, the Organic light emitting diode of Jeon as modified by Kim and Choi reads on all the features of claim 7 as outlined above.
The device comprises a substrate, a first electrode, a first light emitting material layer comprising a first compound (Compound H7 of Jeon, host), a second compound (Compound 4 of Jeon, TADF dopant), a second light emitting material layer comprising a fourth compound (Compound H7 of Jeon, host) and a fifth compound (Compound D2-1 of Choi, dopant).
The device does not have three light emitting material layers.
However, Kim teaches that the organic light emitting device can comprise of three light emitting layers (layer “432”, layer “434”, and layer “436” in Fig. 9; [096]). Kim further teaches that the middle layer (“434”) can include a delayed fluorescent material and two outer layers (“432” and “436”) can include a fluorescent material. Kim further teaches that the host of the three emitting material layers can be same ([099]).
Kim teaches that the organic light emitting diode of Kim can improve quantum efficiency and reduces the full width at half maximum (([015], [102]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Jeon as modified by Kim and Choi by adding an additional light emitting layer comprising a fluorescent dopant Compound D2-1 of Choi and a host Compound H7 of Jeon, wherein the additional layer is disposed oppositely to the second emitting material layer with respect to the first emitting material layer, as taught by Jeon, Kim, and Choi.
The motivation of doing so would have been to improve quantum efficiency and reduces the full width at half maximum based on the teaching of Kim and Choi.
Furthermore, the modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Kim discloses various device structures including a device with two emitting material layers (Fig. 5) and a device with three emitting material layers (Fig. 9). The substitution of emitting layer structures would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound D2-1 of Choi as the fluorescent dopant of the additional emitting material layer would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Organic light emitting diode of Jeon as modified by Kim and Choi (2) comprising a substrate, a first electrode, a third light emitting material layer comprising a sixth compound (Compound H7 of Jeon, host) and a seventh compound (Compound D2-1 of Choi, dopant), a first light emitting material layer comprising a first compound (Compound H7 of Jeon, host), a second compound (Compound 4 of Jeon, TADF dopant), a second light emitting material layer comprising a fourth compound (Compound H7 of Jeon, host) and a fifth compound (Compound D2-1 of Choi, dopant), and a second electrode, meeting all the limitations of claims 15-16 (this device reads on all the limitations of claims 7, 14-16, and 20).
The Organic light emitting diode of Jeon as modified by Kim and Choi (2) has the following energy relationship, meeting all the limitations of claims 17-18. 

    PNG
    media_image5.png
    476
    865
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786